DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 23-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to SRS configuration and indication for codebook and non-codebook. The closest prior art, US 11,411,619 Liu et al disclose precoding with SRS and downlink control information. However, none of the prior art teach or suggest configuring at least two sounding reference signal (SRS) resource sets for a user equipment via a higher layer, wherein each SRS resource set comprises at least one SRS resource, and wherein the higher layer configuration of the SRS comprises a parameter usage and the value of the parameter is set to nonCodebook or Codebook; scheduling at least one physical uplink shared channel (PUSCH) transmission for said user equipment via a downlink control information (DCI) wherein at least two SRS resources are indicated via a sounding reference signal resource indicator (SRI) field of the DCI, wherein each SRS resource is associated with a different SRS resource set; mapping a given SRI bit field of the SRI field to the SRS resources indicated from associated SRS resource sets; and receiving from the user equipment a PUSCH that is transmitted using antenna ports associated with the indicated SRS resources, wherein, in the case when the usage is set to codebook, the DCI indicates as many transmitted precoding matrix index (TPMI) values as the number of SRS resources indicated via the SRI field of the DCI in which a first TPMI value indicates the precoder for the antenna ports corresponding to a first SRS resource and a second TPMI value indicates the precoder for the antenna ports corresponding to a second SRS resource and so on, and wherein, in the case when the usage is set to nonCodebook, each SRS resource in the SRS resource set configuration is configured with only one port, and wherein each SRS port has a one-to-one mapping with a demodulation reference signal (DMRS) port and thereby, a transmission layer associated with said PUSCH.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0344448 Nogami et al disclose communication using RRC configuration information. US 11,411,700 Kwak et al disclose CSI-RS resource communications.  US 11,381,283 Shao et al disclose codebook transmission. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
August 12, 2022
/EVA Y PUENTE/                                                                                                                                              Primary Examiner, Art Unit 2632